DETAILED ACTION

Notice to Applicant

1.           The following is a NON-FINAL office action upon examination of application number 15/789,911. Claims 1-2, 4-12, 14-22, and 24-30 are pending in the application and have been examined on the merits discussed below.
	
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened 

3.	In view of the Appeal Brief filed on February 10, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/BRIAN M EPSTEIN/            Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                            
Response to Arguments


4.	Applicant's arguments filed February 10, 2021, have been fully considered.

5.	Applicant submits “The specification of the instant application makes it abundantly clear that the claimed invention is a method implemented by a computer system, a machine embodied in a computer system and/or an article of manufacture embodied in a computer-readable storage media; and not a method of organizing human activity. See paragraphs [0035]-[0143] and Figures 1-20. Thus, one of skill interpreting the claims consistent with the instant specification would understand that the claimed invention is a method implemented by a computer system, a machine embodied in a computer system and/or an article of manufacture embodied in a computer-readable storage media; and not a method of organizing human activity. In re American Academy of Science Tech Center, 367 F.3d 1359, 1364 (Fed. Cir. 2004). Applicant further submits that  “To summarize, the message client, the incentive based messaging system and the message server are described in the application as specialized technological elements. For example, please see the description of the instant application as filed paragraphs 43, 47, 49-52, 54, 56. 59, 65-72, 74-79, 85, 88, 104 and 139-143. Consequently, the Office Action does not properly identify an abstract idea in the claims from the set of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance under Step 2A prong I because one of skill interpreting the claims consistent with the instant specification would understand that the claimed invention is a method implemented by a computer system, a computing device and/or a computer program product including a computer-readable storage media; and not a method of organizing human activity or a mental process” and that “the plain language of claim 1 now precludes organizing human activity because it requires the message client, the incentive based messaging system and the message server as interpreted in light of the specification. In re American Academy of Science Tech Center, 367 F.3d 1359, 1364 (Fed. Cir. 2004).” Lastly, Applicant submits “all the 

In response to the Appeal Brief arguments above, the rejection of claims 1-2, 4-12, 14-22, and 24-30 under 35 U.S.C. 101 have been withdrawn. With respect to withdrawal of the §101 rejection, the Examiner notes that the §101 rejection is withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), although when evaluated under Step 2A Prong One of the eligibility inquiry the claims are found to recite limitations falling within the “Certain Methods of Organizing Human Activity” abstract idea grouping (by reciting steps for managing relationships or interactions between people), when further evaluated under Step 2A Prong Two, the claims recite additional limitations that integrate the abstract idea into a practical application. In particular, when further evaluated under Step 2A Prong Two, the additional elements for  identifying, using a message client in a computer system, an incentive amount from a sender of the electronic message; reserving, using an incentive based messaging system in the computer system, a proportional amount of currency from a sender's account, wherein the proportional amount of currency is based on the incentive amount; identifying, using the message client in the computer system, an authentication of the incentive amount, the authentication including a digital signature demonstrating the authenticity of at least the incentive amount, the digital signature signed by the sender and a payment subsystem of the incentive based messaging system; in response to reserving the proportional amount of currency, attaching, using the message client in the computer system, both the incentive amount and the authentication of the incentive amount to the electronic message; sending, using a message server in the computer system, the electronic message to a recipient; in response to the recipient performing an action with respect to the electronic message, transferring, using the incentive based messaging system in the computer system, a portion of the proportional amount of currency to a recipient's account; and in response to transferring the portion of the currency to the recipient's account, sending, using the message server in the computer system, a payment receipt to the sender of the electronic message serve to integrate the abstract idea into a practical application by providing an incentive based message system and techniques that integrates the abstract idea with the technological elements of the claim in a meaningful way beyond generally linking the exception to a particular technological environment, such that the claimed invention is not directed to the abstract idea itself. Accordingly, the rejection of claims 1-2, 4-12, 14-22, and 24-30 under 35 U.S.C. 101 has been withdrawn.

6.	Applicant submits “In similar fashion to Amdocs, all the independent claims as amended provide substantially more than the purported abstract ideas suggested by the Office Action. In particular, all of the claims provide substantially more because they solve technical problems with novel and non-obvious combinations of elements that are not well understood, routine or conventional as demonstrated by the failure of the cited references to show these elements. [Appeal Brief, 02/10/2021, page 15]

Applicant's arguments with respect to claim 1 have been considered but are moot because the rejection of claims 1-2, 4-12, 14-22, and 24-30 under 35 U.S.C. 101 has been withdrawn.

7.	Applicant submits that “In similar fashion, Applicant’s claimed invention can be regarded as inter alia being directed to solving a challenge where the “claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of 

Applicant's arguments with respect to claim 1 have been considered but are moot because the rejection of claims 1-2, 4-12, 14-22, and 24-30 under 35 U.S.C. 101 has been withdrawn.

8.	Applicant submits “Wagner does not teach  “in response to transferring the portion of the currency to the recipient’s account, sending, using the message server in the computer system, a payment receipt to the sender of the electronic message.” [Appeal Brief 02/10/2021, pages 18-19]

Applicant’s argument, see Appeal Brief (pages 18-19), filed February 10, 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied primary reference and newly found prior art reference.

9.	Applicant submits “one of ordinary skill in the art could not have combined the elements by known methods with no change in their respective functions [Appeal Brief 02/10/2021, page 21]

Applicant's arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

10.	Applicant submits “turning to claims 6, 16 and 26, the Publicover reference teaches providing targeted content based on a user’s moral values and the concepts of influence and influencers. However, the Publicover reference does not disclose or suggest determining an 

Applicant’s argument, see Appeal Brief (page 22), filed February 10, 2021, with respect to the rejection(s) of claim(s) 6, 16, and 26 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied primary reference and newly found prior art reference.

11.	Applicant submits that “the Arning, Wagner, Smith and/or Reardon references do not disclose or suggest the invention of claims 8, 18 and 28 because the Arning, Wagner, Smith and/or Reardon references, alone or in combination with one another, do not disclose or suggest a tracking beacon that identifies an escrow account for an electronic message.” [Appeal Brief 02/10/2021, page 23]

In response to the Applicant’s argument that “the Arning, Wagner, Smith and/or Reardon references do not disclose or suggest the invention of claims 8, 18 and 28 because the Arning, Wagner, Smith and/or Reardon references, alone or in combination with one another, do not disclose or suggest a tracking beacon that identifies an escrow account for an electronic message,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, this argument is found unpersuasive.


In response to the Applicant’s argument that “the Arning, Wagner, Smith and/or Reardon references do not disclose or suggest the invention of claims 9-10, 19-20 and 29-20 because the Arning, Wagner, Smith and/or Reardon references, alone or in combination with one another, do not disclose or suggest indicating transfer of a proportional amount from the sender's account to an escrow account in a distributed ledger,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, this argument is found unpersuasive.

13.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are persuasive for the reasons set forth above. A full rejection of these limitations in view of newly found prior art reference and newly applied citations of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 103

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-2, 4-5, 7, 11-12, 14-15, 17, 21-22, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Arning et al., Pub. No.: US 2007/0162339 A1, [hereinafter Arning], in view of Smith et al., Pub. No.: US 2005/0192819 A1, [hereinafter Smith], in further view of Ach, II et al., Pub. No.: US 2017/0364898 A1, [hereinafter Ach].

As per claim 1, Arning teaches a method for sending an electronic message comprising: identifying, using a message client in a computer system, an incentive amount from a sender of the electronic message (abstract, discussing that in a computer system of a sender, means is generated for a message. The means represents a reward offer for a receiver of the message for acting on the message. The message and means are sent to at least one receiver. The message and means associated with the message are received in a receiver computer system. It is checked whether the message is acted on in accordance with the reward offer in the receiver computer system. Realization of the reward offer is initiated in response to the message being acted on in accordance with the reward offer; paragraphs 0017-0020, discussing that the invention allows both the sender of an message and the intended receiver of an message to have influence on 

reserving, using an incentive based messaging system in the computer system, a proportional amount of currency from a sender's account, wherein the proportional amount of currency is based on the incentive amount (paragraph 0051, discussing that the sender of an message associates a reward offer with a message. The reward offer is typically a monetary offer, but alternatively or additionally some other resources may be offered to the receiver. For example, a reward may be a right to a certain amount of computing resources. Advantageously the reward is a measurable quantity, so that rewards associated with various messages received electronically can be easily compared to each other; paragraph 0066, discussing that a receiver may be rewarded separately for each action performed on an message.  Alternatively, the receiver may be rewarded in accordance with the highest reward offer defined for the actions the user performed on the message. Further variations in this regard are also applicable; paragraph 0087, discussing that a sender of a mail document can attach a monetary reward to the mail document, which is promised to be paid to the receiver of the mail document for taking notice of that document. The receiver can choose to take notice of the document and receive the offered reward, or ignore the document and loose (i.e. not receive) the offered reward. The receiver has a way to use the characteristics of the attached reward for selection which mail to process first; this can be done by sorting and/or filtering by the amount offered; as well, the amount can be visualized in the overview list of the incoming mails. Preferably, the payment is controlled by a 

identifying, using the message client in the computer system, an authentication of the incentive amount (paragraph 0068, discussing that should the sender wish the user to interact with the message for the reward, verification data on user interaction may be requested; paragraph 0071, discussing that verification data about the receivers actions on the message and sender-specific criteria for reward offers are employed.  Although employment of verification data and sender-specific criteria are discussed here in connection with one embodiment, it is clear that either one of these features may be employed without the other; paragraph 0072, discussing that FIG. 3a shows a flowchart of a method 300 of sending an message and processing verification data in accordance with the third embodiment. A computer system of the sender checks in step 301 at least one receiver-defined criterion for a receiver acting on an message.  Information about the receiver-defined criterion may be available, for example, directly from the receivers or from a directory service. As there is typically no sense in sending messages received electronically, where the reward offer is less than a receiver-defined criterion for at least one action on the message, the reward offer is typically determined based on the receiver-defined criterion; paragraph 0074, discussing that the sender computer system generates an message and means representing an associated reward offer. In step 303, the sender computer system generates a request for verification data about receiver actions on the message. The request for verification data may be, for example, a verification type code. The aim of requesting verification data is to verify that the receiver has indeed performed those actions on the message for which he wishes 

the authentication including a digital signature (paragraph 0009, discussing that using electronic signatures in email systems avoids the risk that less honest senders may fake a sender identity. Some electronic communication systems let the sender add a digital signature, the validity of which can be checked by the receiver, for example by relying on a trusted party that manages private keys (for signing) and public keys (for validating the signature) for each sender; paragraph 0087, discussing that a sender of a mail document can attach a monetary reward to the mail document, which is promised to be paid to the receiver of the mail document for taking notice of that document),

the digital signature signed by the sender (paragraph 0009, discussing that using electronic signatures in email systems avoids the risk that less honest senders may fake a sender identity. Some electronic communication systems let the sender add a digital signature, the ;

in response to reserving the proportional amount of currency, attaching, using the message client in the computer system, both the incentive amount and the authentication of the incentive amount to the electronic message (paragraph 0077, discussing that FIG. 3b shows a flow chart of a method 310 for receiving and processing an message in accordance with the third embodiment of the invention employing verification information. In step 311, the receiver provides information about receiver-defined criteria for acting on received messages received electronically. As discussed above, a requestor of this information may be authenticated, especially when sender-specific criteria are used. In step 312, the receiver computer system receives an message, means representing an associated reward offer and a request for verification data about receiver actions on the message. In FIG. 3b it is assumed that the reward offer fulfils a criterion, and the receiver acts on the message. The receiver computer system is responsive to the user actions in step 313, and consequently in step 314, verification data about the receiver actions on the message is generated. Some possible verification techniques are discussed in the following with reference, the way of an example, to an electronic mail system; paragraph 0087, discussing that a sender of a mail document can attach a monetary reward to the mail document, which is promised to be paid to the receiver of the mail document for taking notice of that document. The receiver can choose to take notice of the document and receive the offered reward, or ignore the document and loose (i.e. not receive) the offered reward. The receiver has a way to use the characteristics of the attached reward for selection which mail to process first; this can be done by sorting and/or filtering by the amount offered; as well, the amount 

sending, using a message server in the computer system, the electronic message to a recipient (paragraphs 0021-0023, discussing a computerized method for sending messages received electronically in a computer system, the method comprising generating means for an message, the means representing a reward offer for a receiver of the message for acting on the message, and sending the message and means to at least one receiver; paragraph 0035, discussing that embodiments of the invention, when applied to an electronic messaging system, allow for the scenario where any sender can send some non-requested advertisement to a very busy person, by attaching fair monetary compensation amount for disturbing this very busy person. A sender thus has a fair chance that the very busy person will take notice of that advertisement; FIG. 1a, element 103, “Send electronic message…”; paragraph 0054, discussing that it is possible that the reward offer defines a set of actions for the message. In this case, there is typically a specific reward associated with each action. As an example, for an electronic mail message, the one or more of the following actions may be defined in the reward offer: displaying a subject line of the email message, reading the subject line, opening the email message, and responding to the email message. A set of actions and a corresponding set of rewards allow the receiver to determine, which action or actions are to be performed on the message; paragraph 0057); 

in response to the recipient performing an action with respect to the electronic message, transferring, using the incentive based messaging system in the computer system, a portion of the proportional amount of currency to a recipient's account (paragraph 0058, discussing that details of the realization of the reward depend typically on the payment scheme employed for paying the reward. Typically the receiver contacts either the sender or a third party acting for the sender when initiating the realization of the reward offer. For example, if the reward offer is a monetary offer, the means may comprise a link to a web site of a trusted party providing a payment scheme for paying the reward. By contacting the trusted party, the reward can be transferred to an account of the receiver. The account of the receiver may be at a trusted party or at a conventional bank. Some examples of payment schemes, which may be applicable in connection with the present invention, are PayPal, Click&Buy, Web.cent and t-pay. The means may alternatively comprise a token representing digital money. In this case, the realization of the reward refers to processing of the token in accordance with the relevant payment scheme.  Typically this includes contacting a trusted third party or contacting the sender, and presenting the token to the third party/sender. A further example of the means is a non-repudiable reward offer digitally signed by the sender, which the receiver may represent to the sender (or to a third party) and request fulfillment of the reward offer); and

sending, using the message server in the computer system, a receipt to the sender of the electronic message (paragraph 0006, discussing that it is possible for a sender to specify a delivery option enabling the sender to get a receipt as soon as the recipient opens the mail document).

Arning does not explicitly teach identifying, using the message client in the computer system, an authentication of the incentive amount, the authentication including a digital signature demonstrating the authenticity of at least the incentive amount, the digital signature signed by a payment subsystem of the incentive based messaging system; in response to reserving the proportional amount of currency, attaching, using the message client in the computer system, both the incentive amount and the authentication of the incentive amount to the electronic message; and in response to transferring the portion of the currency to the recipient's account, sending, using the message server in the computer system, a payment receipt to the sender of the electronic message However, Smith in the analogous art of handling electronic messages teaches these concept. Smith teaches:

identifying, using the message client in the computer system, an authentication of the incentive amount (abstract, discussing methods and systems for reducing unsolicited electronic messages through variable pricing and conditional redemption; paragraph 0005, discussing that challenge/response techniques may require a sender to, e.g., demonstrate that the sender is a human. As an example, the sender may be challenged with a Turing test... A problem with this approach is that an intermediary is required to process an initial challenge and validate the response to the challenge. If a recipient subscribes to an automated mailing list or receives legitimate messages from a service provider using an automated system, the recipient will not receive the message because the automated system will likely be incapable of responding to the Turing test (which, of course, is the purpose of the test). In such a case, the recipient may need to manually indicate that the sender is authorized to send messages to the recipient; paragraph 0029, discussing that each ticket may include a code of a sequence generated by the one-way function. If so, it may be appropriate for the ticket server to generate the sequence of codes and embed those codes in the tickets it provides to senders; paragraph 0031, discussing that upon receipt of the message, the recipient's mail system may validate the ticket by contacting the trusted entity, which may be indicated in the message, or by checking a checksum or a digital signature of the message. Upon validating a ticket, the trusted entity may note that it has been validated and prevent that ticket from again being successfully validated. The trusted entity, of 

the authentication including a digital signature demonstrating the authenticity of at least the incentive amount (paragraph 0036, discussing that the system has a Sender's Computing Device 102 and a Recipient's Computing Device 104.  A message composed by a sender using the Sender's Computing Device may be transferred via a Network 106, such as a local area network, to a Sender's Mail Server 108. The Sender's Computing Device, the Network 106, the Sender's Mail Server, the Recipient's Computing Device, and a Ticket Server 112 may all be connected to a Network 110, such as the Internet. The Sender's Computing Device may acquire tickets that include sender authenticating codes from the Ticket Server. A sender composes messages with a ticket having a ticket value designated by the sender using the Sender's Computing Device; paragraph 0045, discussing that the routine adds the ticket(s) retrieved at block 504 to the message. Information including, e.g., a ticket, a value, a sender authenticating code, a unique identifier for the ticket, and an indication of a trusted entity may be added to a header or body of an electronic mail message. This information may be added as "metadata" or plain text, and may be in encrypted form or human-readable form. This information may be digitally signed to prevent tampering. At block 508, the routine sends the message. The routine also stores an indication of the sender authenticating code added at block 504.  In an embodiment, the routine sends the message to the Sender's Mail Server),

the digital signature signed by a payment subsystem of the incentive based messaging system (paragraph 0031, discussing that upon receipt of the message, the recipient's mail system may validate the ticket by contacting the trusted entity, which may be indicated in the message, and 

in response to reserving the proportional amount of currency, attaching, using the message client in the computer system, both the incentive amount and the authentication of the incentive amount to the electronic message (paragraph 0036, discussing that the system has a Sender's Computing Device 102 and a Recipient's Computing Device 104.  A message composed by a sender using the Sender's Computing Device may be transferred via a Network 106, such as a local area network, to a Sender's Mail Server 108. The Sender's Computing Device, the Network 106, the Sender's Mail Server, the Recipient's Computing Device, and a Ticket Server 112 may all be connected to a Network 110, such as the Internet. The Sender's Computing Device may acquire tickets that include sender authenticating codes from the Ticket Server. A sender composes messages with a ticket having a ticket value designated by the sender using the Sender's Computing Device. The Sender's Computing Device forwards the message to the Sender's Mail Server. Upon receiving the message, the Sender's Mail Server verifies that the code of the message can be used to derive the end code (which may be received from the Ticket Server when the Sender's Computing Device acquired tickets) and, if so, forwards the message to the Recipient's Computing Device. Upon receiving the message, the Recipient's Computing Device can validate the ticket of the message with the Ticket Server and process the message based on the ticket value as described above; paragraph 0043, discussing that the routine validates the information provided at block 402. As an example, the routine may validate the credit card number with a credit card company. If information cannot be validated, the routine may return a failure to the caller. Alternatively, the routine may continue at block 406 if, for example, the user is known or has established credit with the Ticket Server. In an embodiment, when the Ticket Server recognizes the user, the validation at block 404 includes authenticating the user.  At block 406, the routine generates a requested number of tickets.  In an embodiment, the routine returns a start code and a number of tickets to the caller at block 408.  Alternatively, the routine may return a start code to its caller and an end code to an ISP indicated by the caller. In an embodiment, the routine may return an array of codes to its caller. The sender can then generate 

Arning is directed toward methods for sending and processing messages. Smith is directed toward a method and system for reducing unsolicited messages using variable pricing and conditional redemption. Therefore they are deemed to be analogous as they both are directed towards message management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arning to include identifying an authentication of the incentive amount, the authentication including a digital signature demonstrating the authenticity of at least the incentive amount, the digital signature signed by a payment subsystem of the incentive based messaging system; in response to reserving the proportional amount of currency, attaching both the incentive amount and the authentication of the incentive amount to the electronic message, as taught by Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust methodology by applying authentication mechanisms, and verifying the identities of the parties involved in the transaction, thereby protecting the privacy of users.

The Arning-Smith combination does not explicitly teach in response to transferring the portion of the currency to the recipient's account, sending, using the message server in the computer system, a payment receipt to the sender of the electronic message. However, Ach in the analogous art of payment systems teaches this concept (paragraph 0004, discussing a mobile 

The Arning-Smith combination is directed toward a method and system for electronic payments. Ach is directed toward a payment system and method. Therefore they are deemed to be analogous as they both are directed towards electronic payment systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Arning-Smith combination to include sending a payment receipt to the sender of the electronic message in response to transferring the portion of the currency to the recipient's account, as taught by Ach, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by sending confirmations to the affected parties as each of the transfers is confirmed on the relevant payment network, thereby allowing users to easily track the transfer of funds.

As per claim 2, the Arning-Smith-Ach combination teaches the method of claim 1. Arning further teaches wherein attaching, using the message client in the computer system, the authentication of the incentive amount to the electronic message further comprises: generating, using the message client in the computer system, the authentication in response to reserving the proportional amount of currency (paragraph 0035, discussing that when applied to an electronic messaging system, allow for the scenario where any sender can send some non-requested advertisement to a very busy person, by attaching fair monetary compensation amount for disturbing this very busy person. A sender thus has a fair chance that the very busy person will take notice of that advertisement; paragraph 0073, discussing that it is appreciated that the receiver-defined criteria for reward offers may be sender-specific. For example, there may be a criterion defined for each possible sender. As a second example of sender-specific criteria, the possible senders may be grouped, and the receiver may define sender-group-specific criteria. If the receiver-defined criteria are sender-specific, the access to the information relating to a specific sender may be restricted only to the respective senders. Access may be protected, for example, authentication or the requestor when requesting a sender-specific criterion. It is also appreciated that a receiver may define a set of criterion corresponding to a set of actions for a sender. Sender-specific criteria allow the receiver to differentiate between the senders. Messages received electronically from a certain sender, for example, may be more welcome than from other senders, and the criterion associated with this sender may be less strict than criteria for other senders; the user performed on the message. Further variations in this regard are also applicable; paragraph 0087, discussing that a sender of a mail document can attach a monetary reward to the mail document, which is promised to be paid to the receiver of the mail document for taking notice of that document. The receiver can choose to take notice of the document and receive the offered reward, or ignore the document and loose (i.e. not receive) the offered reward. The receiver has a way to use the characteristics of the attached reward for selection which mail to process first; this can be done by sorting and/or filtering by the amount offered; as well, the amount can be visualized in the overview list of the incoming mails. Preferably, the payment is controlled by a trusted party (for example, micro-payment system) to avoid that the sender promises some reward but later does not follow this promise. Control by a trusted party means that the sender 

in response to generating the authentication, automatically attaching, using the message client in the computer system, the authentication to the electronic message (paragraph 0077, discussing that FIG. 3b shows a flow chart of a method 310 for receiving and processing an message in accordance with the third embodiment of the invention employing verification information. In step 311, the receiver provides information about receiver-defined criteria for acting on received messages received electronically.  As discussed above, a requestor of this information may be authenticated, especially when sender-specific criteria are used. In step 312, the receiver computer system receives an message, means representing an associated reward offer and a request for verification data about receiver actions on the message. In FIG. 3b it is assumed that the reward offer fulfils a criterion, and the receiver acts on the message. The receiver computer system is responsive to the user actions in step 313, and consequently in step 314, verification data about the receiver actions on the message is generated. Some possible verification techniques are discussed in the following with reference, the way of an example, to an electronic mail system; paragraph 0089, discussing that in step 507 the email system used by R offers M to R, thereby using REW, E, VT and user preferences for sorting and/or filtering. In step 508 it is checked, whether the expiration date E of M is reached.  If yes, the method continues with step 515, otherwise in step 509 it is checked, whether R decides to open M. If R does not decide to open M, the next step is step 507, otherwise the receiver R opens in step 510 the mail document M. The receiver R performs any necessary steps on the verification input data VD, as specified by the verification type VT, thus producing verification result data V. For example, the verification type may indicate verification by signature, and the receiver signs the verification input 

As per claim 4, the Arning-Smith-Ach combination teaches the method of claim 1. Arning further teaches wherein the currency is selected from: a physical currency; an electronic currency; a virtual currency; and a reward point currency (paragraph 0051, discussing that the sender of an message associates a reward offer with a message. The reward offer is typically a monetary offer, but alternatively or additionally some other resources may be offered to the receiver.  For example, a reward may be a right to a certain amount of computing resources. Advantageously the reward is a measurable quantity, so that rewards associated with various messages received electronically can be easily compared to each other).

As per claim 5, the Arning-Smith-Ach combination teaches the method of claim 1. Arning further teaches wherein the action comprises at least one of: opening the electronic message; scrolling to a predetermined section of the electronic message; opening an attachment attached to the electronic message; or forwarding the electronic message to a subsequent recipient (paragraph 0059, discussing that the sender may define separate rewards for actions carried out by the receiver or the receiver computer system. The receiver, on the other hand, may define reward offer criteria for actions that the receiver computer system should either carry out or prepare automatically; paragraph 0060, discussing that for example, in an electronic mail system, this set of criteria may contain one or more of the following: a first monetary threshold for displaying a subject line of the email message (typically together with the reward offer); a second monetary threshold for displaying the content of the email message (that is, opening the email message); and a third monetary threshold for prompting the user to respond to the email message. Typically subject-lines for all email messages having a reward offer fulfilling the relevant criterion will be shown in the inbox; paragraph 0079, discussing that as a further example of 

As per claim 7, the Arning-Smith-Ach combination teaches the method of claim 1. Arning further teaches further comprising: identifying a transfer policy for the electronic message (paragraph 0056, discussing that it is possible that the reward offer depends on time. For example, the reward offer may decrease as time elapses. A further possibility is that the reward offer will be realized only if the receiver acts on the message within a predefined time period. The reward offer then typically specifies this time period; paragraph 0062, discussing that in a workflow system, this set of criteria may specify for a certain workitem one or more of the following actions: the first monetary threshold for allowing the workitem to show up in the to-do list for a certain person or even in the to-do lists of several eligible persons; a second monetary threshold for committing to complete a certain workitem; and a third monetary threshold for completing the workitem. Typically, these criteria will be combined with some timing information which affects the threshold as well; paragraph 0088); and

reserving the proportional amount of currency from the sender's account, wherein the proportional amount is based on the incentive amount and the transfer policy (paragraph 0058, discussing that details of the realization of the reward depend typically on the payment scheme employed for paying the reward. Typically the receiver contacts either the sender or a third party acting for the sender when initiating the realization of the reward offer. For example, if the reward offer is a monetary offer, the means may comprise a link to a web site of a trusted party providing a payment scheme for paying the reward. By contacting the trusted party, the reward can be transferred to an account of the receiver. The account of the receiver may be at a trusted party or at a conventional bank. Some examples of payment schemes, which may be applicable in connection with the present invention, are PayPal, Click&Buy, Web.cent and t-pay. The means 

wherein the transfer policy comprises at least one of: a policy delineating a total amount currency to be transferred from the sender's account; a policy delineating a number of recipients to which the portion of the proportional amount can be transferred; a policy delineating an amount of time during which the recipient can perform the action with respect to the electronic message; a policy indicating whether the action is transferable from the recipient by forwarding the electronic message to a subsequent recipient; or a policy indicating a first sub-portion allocated to the recipient and a second sub-portion allocated to the subsequent recipient in response to the subsequent recipient performing a specified action with respect to the electronic message (paragraph 0056, discussing that it is possible that the reward offer depends on time. For example, the reward offer may decrease as time elapses. A further possibility is that the reward offer will be realized only if the receiver acts on the message within a predefined time period. The reward offer then typically specifies this time period; paragraph 0088, discussing that the sender person S writes a mail document M for the intended receiver R. Then, S additionally defines a reward REW together with an expiration date E and a verification type VT for the receiver R (getting the reward if opening mail document M before its expiration date; paragraph 0094).

a computer system comprising: a message client in the computer system; a message server in the computer system, wherein the message server is in communication with the message client; and an incentive-based messaging system in the computer system (paragraph 0049, discussing that the invention can be realized in hardware, software, or a combination of hardware and software.  Any kind of computer system--or other apparatus adapted for carrying out the methods described--is suited. A typical combination of hardware and software could be a general purpose computer system with a computer program that, when being loaded and executed, controls the computer system such that it carries out the methods described. The invention can also be embedded in a computer program product, which comprises all the features enabling the implementation of the methods described, and which--when loaded in a computer system--is able to carry out these methods; paragraph 0046, discussing that embodiments of the invention may be applicable also in other computing systems, where parties (for example, persons or computer processes) exchange messages received electronically. Further examples are a communication system processing chat messages, a communication system processing Short Message Service (SMS) messages, and a browser processing pop-up window requests; paragraph 0047, discussing that regarding workflow and electronic mail systems, it is possible that embodiments of the invention are implemented by providing an add-on computer program to an existing workflow or electronic mail system. Alternatively, an existing workflow or electronic mail system may be modified to implement an embodiment of the invention. The same is true for any other communication systems arranged to implement an embodiment of the present invention; paragraph 0074); and a computer program product for sending an electronic message using an incentive-based messaging system in a computer system, the computer program product comprising: a computer readable storage media (paragraph 0024, discussing a computer program product comprising a computer useable medium having a computer readable program, 

Claims 12  and  22 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claims 14 and  24 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claims 15 and 25 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
Claims 17 and 27 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

17.	Claims 6, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Arning in view of Smith, in view of Ach, in further view of Atazky, Pub. No.: US 2015/0106178 A1,.

As per claim 6, the Arning-Smith-Ach combination teaches the method of claim 1. Arning further teaches further comprising: identifying the recipient within a registry of verified users (paragraph 0055, discussing that it is alternatively or furthermore possible that the message is sent to a plurality of receivers and that the means represents a set of reward offers intended for the receivers. For example, there may be a separate reward offer for each receiver, or a given reward offer may be applicable to a group of receivers.  As further examples, all the receivers acting on the message may receive the reward or only the first receiver requesting realization of the reward offer may be compensated; paragraph 0071, discussing that FIGS. 3a and 3b relate to a third embodiment of the invention, where verification data about the receivers actions on the message and sender-specific criteria for reward offers are employed; paragraph 0077, discussing 

Arning does not explicitly teach wherein determining the incentive amount further comprises: determining at least one of a relative social influence and relative social prominence of the recipient; or determining the incentive amount based on policy for the relative social influence and relative social prominence. However, Atazky in the analogous art of advertising teaches this concept. Atazky teaches:

wherein determining the incentive amount further comprises: determining at least one of a relative social influence and relative social prominence of the recipient or determining the incentive amount based on policy for the relative social influence and relative social prominence (paragraph 0010, “the existence of social networks is well known, allowing for ranking of more and less influential individuals, etc.”; paragraph 0020, discussing that simply targeting specific influential users with messages may be insufficient, as the users have little motivation to echo the message. To this end, an advertiser may elect to couple the message with an incentive; paragraph 0094, discussing that an advertiser, with inputs of campaign information and incentive information, provides input to search the social network for users fitting the campaign requirements. Then users are sorted by opinion-making order and incentives are distributed to the users. If the time runs out or the contract is not fulfilled the user is marked as having forfeited the incentive. If the incentive is used the user is marked as having used the incentive and the spread of the review is followed through the network, such as sent to whom, who read it, etc. Finally, the user's opinion-makers status is updated and the cost to the advertiser is calculated 180; paragraph 0116, discussing an incentives budgeting system that processes the active campaigns and classify incentives to users based on their social network influence (i.e., wherein determining the incentive amount further comprises: determining a relative social influence) and other optional rules derived from advertiser's or operator's policies; paragraph 0131, discussing that the personalized recommendations/warnings of the businesses reviewed by the user's trusted friends and associates are listed, along with the personalized rewards the user is entitled to, based on his influence upon social network members. The system also shows awareness of social network of the user; claim 21, discussing “determining influence of some of said users on others of said users via said social network from said information;  and computing a reward based on said influence for at least one of said users”; paragraph 0225).


incentives. Therefore they are deemed to be analogous as they both are directed towards payment management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Arning-Smith-Ach combination to include wherein determining the incentive amount further comprises: determining at least one of a relative social influence and relative social prominence of the recipient or determining the incentive amount based on policy for the relative social influence and relative social prominence, as taught by Atazky, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive methodology by delivering consistent compensation and incentive offers to users based on their level of influence, thereby increasing the chance the user will take part in the campaign as suggested by Atazky [paragraph 0224].

Claims 16 and 26 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.

18.	Claims 8-10, 18-20 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Arning in view of Smith, in view of Ach, in further view of Reardon et al., Pub. No.: US 2009/0319368 A1, [hereinafter Reardon].

As per claim 8, the Arning-Smith-Ach combination teaches the method of claim 1. Arning further teaches further comprising: generating a tracking identifier for the electronic message (paragraph 0031, discussing that upon receipt of the message, the recipient's mail system may 

Arning does not explicitly teach transferring the proportional amount of currency from the sender's account to an escrow account for the electronic message; generating a tracking beacon for the electronic message, wherein the tracking beacon identifies the escrow account for the electronic message; and inserting the tracking beacon at a predetermined section of the electronic message. However, Reardon in the analogous art of message delivery systems teaches these concepts. Reardon teaches:

transferring the proportional amount of currency from the sender's account to an escrow account for the electronic message (paragraph 0002, discussing that the disclosure relates to electronic transactions that have a content part and a funds transaction part which is hereinafter defined in accordance with the term "Summa." The disclosure also relates to methods and systems for conducting electronic transactions between two parties having Summa accounts in which there is the transmission of a Summa message from one party acting as the sender and the other party acting as the receiver, wherein any user can be the sender or the receiver. This invention is related to embodiments of the Summa transactions directed toward micropayments, processing of message types, escrow accounts, and multiple currency and credit accounts; paragraph 0062, discussing that the Summa system may also be configured to provide an escrow system for the purchase and/or selling of items by consumers over the web. By setting up a 

generating a tracking beacon for the electronic message, wherein the tracking beacon identifies the escrow account for the electronic message (paragraph 0053, discussing that if the user was logged in, the Summa network may be configured to determine if the user is qualified to 

inserting the tracking beacon at a predetermined section of the electronic message (paragraph 0054, discussing that  messages and content conveyed via the Summa system may be individually associated with a specific message type which identifies to the Summa servers, or 

The Arning-Smith-Ach combination is directed toward methods for sending and processing messages. Reardon is directed toward electronic transactions that have a content part and a funds transaction part. Therefore they are deemed to be analogous as they both are directed towards content management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Arning-Smith-

As per claim 9, the Arning-Smith-Ach combination teaches the method of claim 1, but it does not explicitly teach wherein reserving the proportional amount further comprises: generating a distributed ledger for the electronic message; and indicating the transfer of the proportional amount from the sender's account to an escrow account in the distributed ledger. However, Reardon in the analogous art of message delivery systems teaches these concepts. Reardon teaches:

wherein reserving the proportional amount further comprises: generating a distributed ledger for the electronic message (paragraph 0004, discussing that “Summa message" refers to electronic information composed of two parts, an electronic content part (or "message part") and a funds transfer part. The content part, delivered to the user's ECD (electronic communication devices), would typically be text, video, audio, or other electronic content typical of electronic messaging provided by the sender, while the funds transfer part is a packet of information defining and authorizing a transfer of funds to be credited to or debited from the Summa associated financial account of the sender to or from the Summa associated financial account of the recipient of the Summa message, wherein the funds transfer is contingent on, co-dependent and/or 
indicating the transfer of the proportional amount from the sender's account to an escrow account in the distributed ledger (paragraph 0002, discussing that the disclosure relates to electronic transactions that have a content part and a funds transaction part which is hereinafter defined in accordance with the term "Summa." The disclosure also relates to methods and systems for conducting electronic transactions between two parties having Summa accounts in which there is the transmission of a Summa message from one party acting as the sender and the other party acting as the receiver, wherein any user can be the sender or the receiver. This invention is related to embodiments of the Summa transactions directed toward micropayments, processing of message types, escrow accounts, and multiple currency and credit accounts; paragraph 0062, discussing that the Summa system may also be configured to provide an escrow system for the purchase and/or selling of items by consumers over the web. By setting up a "Summa Escrow Service", a buyer could purchase an item from a seller, transferring credits to a Summa escrow account for holding until the item is received. The system may be configured to charge the parties a fee. The seller, upon being informed the buyer has agreed to the selling price and transferred funds, would ship the item to the buyer. Upon confirmed receipt, the funds would be transferred to the seller's account. For example, an individual may desire to sell a computer and advertise such on the internet, perhaps through a separate escrow system. Another individual may desire to purchase this computer, also through the same system. The system may be configured so that the purchaser, agreeing to buy the computer from the seller, transfers funds from his or her Summa account to the escrow account. These funds would represent the purchase amount plus a small fee for security and handling paid to the escrow service. Upon receipt of the funds the escrow account, the system may be configured so that the seller would be notified of the transfer by the escrow service, signaling that the product could be shipped to the purchaser. Upon receipt of the product, system may be configured so that the purchaser indicates receipt via the escrow system, which would then signal the seller of this fact and transfer the purchase amount to the seller's Summa account. The confirmation of delivery may also be automated by 

The Arning-Smith-Ach combination is directed toward methods for sending and processing messages. Reardon is directed toward electronic transactions that have a content part and a funds transaction part. Therefore they are deemed to be analogous as they both are directed towards content management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Arning-Smith-Ach combination to include wherein reserving the proportional amount further comprises: generating a distributed ledger for the electronic message; and indicating the transfer of the proportional amount from the sender's account to an escrow account in the distributed ledger, as taught by Reardon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive methodology by simplifying the creation and monitoring of the transfer of funds between users.

As per claim 10, the Arning-Smith-Ach-Reardon combination teaches the method of claim 9. Although not taught by the Arning-Smith-Ach combination, Reardon teaches further comprising: in response to the recipient performing the action with respect to the electronic message, indicating the action of the recipient in the distributed ledger (paragraph 0031, discussing that a 

transferring the portion of the currency from the escrow account to the recipient's account and indicating a transfer of the portion of the proportional amount from the escrow account to the recipient account in the distributed ledger (paragraph 0002, discussing that the disclosure relates to electronic transactions that have a content part and a funds transaction part which is hereinafter defined in accordance with the term "Summa." The disclosure also relates to methods and systems for conducting electronic transactions between two parties having Summa accounts in which there is the transmission of a Summa message from one party acting as the sender and the other party acting as the receiver, wherein any user can be the sender or the receiver. This invention is related to embodiments of the Summa transactions directed toward micropayments, processing of message types, escrow accounts, and multiple currency and credit accounts; 

generating the receipt to the to the sender and indicating generation of the receipt in the distributed ledger (paragraph 0031, discussing that a Summa message may define conditions under which a transaction will be accepted and delivered to the Summa account owner. For example, through a web browser or a dedicated Summa client, in anticipation of being a receiver of Summa message, a user may define a schedule of receipt charges that senders must pay to the receiver as compensation for accepting delivery of their Summa messages. Upon delivery of a Summa message, the sender's Summa account is debited the agreed upon charge(s) and the sender's account is credited the charge, minus any service fees that may be imposed by the service provider. Accordingly, the system and methods discussed also provide a secure manner of transferring additional funds, other than the receipt charge, between any two Summa accounts. This facilitates internet purchases, micropayments, electronic invoicing and bill payment, and any other transfer of funds that user may require); and

in response to generating the receipt, closing the distributed ledger (paragraph 0032, discussing that the Summa network may also accommodate the collection and dissemination of data regarding interactions of users with commercial messages and purchases made through the 

The Arning-Smith-Ach combination is directed toward methods for sending and processing messages. Reardon is directed toward electronic transactions that have a content part and a funds transaction part. Therefore they are deemed to be analogous as they both are directed towards content management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Arning-Smith-Ach combination to include the teachings of Reardon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more 

Claims 18 and 28 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.
Claims 19 and  29 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.
Claims 20 and 30 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Tennenholtz, Pub. No.: US 2012/0158477 A1 – describes a social incentive system that formalizes information propagation through social networks in a structured and systematic way. The system provides incentives and rewards to entities who participate in propagating the information, allowing heavy influencers to gain from their influence while the marketer rewards them.  The system provides one or more tools for creation and design of social incentive plans with rewards for socially distributing information, including marketing campaigns.
B.	Fortuna, Pub. No.: US 2007/0192129 A1 – describes a system and method for establishing fame-related weighted values associated with persons, places, or things through the automated analysis and collection of quantitative and contextual fame-related data, and for presenting such objective measurement to one or more users of such system.

D.	Gupta, Pub. No.: US 2017/0206545 A1 – describes an incentive-based message system including a compensation providing module configured to transfer the compensation amount mentioned in the message to the recipient along with the message.  In one embodiment, the sender needs to add money to their messaging 
system account before they can dispatch the message. The compensation providing module credits a percentage of the compensation amount for the message to an account associated with the recipient centric messaging system  for facilitating the messaging and for exchange of the compensation money from the sender to the recipient.
E.	Enyeart, Pub. No.: US 2006/0041505 A1 – describes a method for conducting fee-based messaging comprising: presenting a sender with a price for a transmission of a message to a recipient; collecting a fee from the sender corresponding to the presented price; transmitting the message to the recipient; and refunding the collected fee if the transmitted message is not read by the recipient within a defined time period.
F.	Taub, Pub. No.: US 2003/0105666 A1 – describes systems and methods for providing an incentive to potential consumers who receive e-mail advertisements or other content to render the advertisement on a display or a printer. An advertiser distributes a content packet to one or more consumers. The content packet includes a message and a value that the consumer will receive if the consumer renders the message. If the message is rendered, the consumer notifies the advertiser bank that the message was rendered according to instructions 
G.	Zager, Pub. No.: US 2005/0182735 A1- describes that some senders of commercial email may want to prioritize their email for recipients by giving the user an incentive to read it or just open it and not send it to the trash.  
H.	Wang et al., Pub. No.: US 2017/0344994 A1 – describes an example where a user utilizes a client device to confirm the payment and send a payment confirmation message to the server. Upon receiving the payment confirmation, the server can communicate with the payment network to complete the payment transaction and transfer funds from an account of the user to the merchant.
Any inquiry concerning this communication or earlier communications from the examiner  should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683